Appeal from a judgment, Supreme Court, New York County (Richard W. Wallach, J.), rendered August 8, 1979, convicting defendant of burglary in the second degree and sentencing him as a predicate felony offender, to an indeterminate term of imprisonment of from IVi to 15 years, to run consecutively to any parole time owed, held in abeyance and the matter remanded to Supreme Court, New York County for an immediate hearing before another Justice to reconstruct the record of the proceedings in this matter conducted on June 20, 1979.
As the District Attorney concedes, this appeal cannot be determined in the absence of a transcript of the Court’s charge and proceedings surrounding the jury’s deliberations and rendition of the verdict (People v Emmett, 25 NY2d 354, *219356). Defendant has failed to establish at this time that a reconstruction of the proceedings is impossible and thus, summary reversal of the conviction is inappropriate at this stage (People v Rivera, 39 NY2d 519; People v Glass, 43 NY2d 283). Concur — Carro, J. P., Milonas, Rosenberger and Kupferman, JJ.